UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2437


REGINALD D. EVANS,

                    Plaintiff - Appellant,

             v.

EXEL INC,

                    Defendant - Appellee,

             and

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                    Defendant.


Appeal from the United States District Court for the District of South Carolina, at Aiken.
Richard Mark Gergel, District Judge. (1:15-cv-04953-RMG)


Submitted: April 19, 2018                                        Decided: April 23, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald D. Evans, Appellant Pro Se. Laura Watkins Jordan, GALLIVAN, WHITE &
BODY, PA, Columbia, South Carolina; John Timothy McDonald, THOMPSON HINE
LLP, Atlanta, Georgia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Reginald Evans appeals the district court’s order adopting the magistrate judge’s

recommendation and granting summary judgment in favor of Exel Inc. (“Exel”) on the

ground that Evans released any claims against Exel in a prior settlement agreement. We

reject Evans’ contention that the district court lacked jurisdiction over his federal claim,

28 U.S.C. § 1331 (2012), and perceive no abuse of discretion in the district court’s

decision to grant Exel’s motions for extensions of time, see Lovelace v. Lee, 472 F.3d

174, 203 (4th Cir. 2006) (reviewing grant of motion for extension of time under Fed. R.

Civ. P. 6(b) for abuse of discretion). Finally, the district court did not abuse its discretion

in granting summary judgment without allowing further discovery. See Fed. R. Civ. P.

56(d) (requiring nonmovant to show “by affidavit or declaration that, for specified

reasons, it cannot present facts essential to justify its opposition” to summary judgment);

Ingle ex rel. Estate of Ingle v. Yelton, 439 F.3d 191, 195 (4th Cir. 2006) (sanctioning

reversal of Rule 56(d) denial only where there is “a clear abuse of discretion or . . . a real

possibility the party was prejudiced by the denial of” more discovery time (internal

quotation marks omitted)).

       We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Evans v. Exel Inc., No. 1:15-cv-04953-RMG

(D.S.C. Dec. 7, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 AFFIRMED

                                              3